726 S.E.2d 855 (2012)
STATE
v.
William Latham REYNOLDS.
No. 81P12-1.
Supreme Court of North Carolina.
June 13, 2012.
John T. Hall, Raleigh, for Reynolds, William Latham.
Newton G. Pritchett, Jr., Assistant Attorney General, for State of North Carolina.
Kimberly N. Callahan, Assistant Attorney General, for State of North Carolina.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 7th of March 2012 by Defendant to Dissolve Temporary Stay:
"Motion Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."